NOTE: This order is nonprecedential.

ﬁHniteh étates (than of appeals
for the erheral Qtitwit

CROSS MATCH TECHNOLOGIES, INC.,
Appellant,

V.

INTERNATIONAL TRADE COMMISSION,
Appellee,

AND

SUPREMA, INC. AND MENTALIX, INC.,
Intervenors. ‘

2012-1026

On appeal from the United States International Trade
Commission in Investigation No. 337-TA-720.

ON MOTION

ORDER

Upon consideration of Suprema, Inc. and Mentalix,
Inc.’s unopposed motion for leave to intervene,

IT Is ORDERED THAT:

 

\‘h 1

CROSS MATCH TECH V. ITC 2

The motion for leave to intervene is granted. The re-
vised ofﬁcial caption is reﬂected above.

FOR THE COURT

DEC 0 8 20" Isl J an Horbaly
Date Jan Horbaly
Clerk

cc: Maximilian A. Grant, Esq.

Clint A. Gerdine, Esq.
Darryl M. Woo, Esq. FILED

3.3. COW OF APPEALS FOR
THE FEDERAL CIRCUIT

QEC 032011

324

JAN HORBALY
CIJERK